Citation Nr: 0611214	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  99-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a nondominant left shoulder injury, status 
post Mumford procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired after serving on active duty from April 
1979 until December 1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for residuals of a nondominant left shoulder 
injury, status post Mumford procedure, effective January 1, 
1999.  In a hearing officer's decision dated in August 1999, 
however, the RO assigned a 10 percent evaluation, effective 
January 1, 1999.  

In a September 2000 decision, the Board denied an initial 
evaluation in excess of 10 percent for residuals of a 
nondominant left shoulder injury, status post Mumford 
procedure.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2001 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for readjudication in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2005).  

In a June 2002 decision, the Board again denied an initial 
evaluation in excess of 10 percent for residuals of a 
nondominant left shoulder injury, status post Mumford 
procedure.  The veteran appealed that decision to the Court.  
In an August 2005 order, the Court reversed the June 2002 
Board decision as to the denial of a 20 percent evaluation 
for the veteran's nondominant left shoulder injury, status 
post Mumford procedure, and remanded the matter back to the 
Board for the assignment of an evaluation of not less than 20 
percent and of an appropriate effective date under 
38 U.S.C.A. § 5110(b)(2).  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Court's August 2005 order granted the 
veteran's claim by assigning an evaluation of not less than 
20 percent for his service-connected residuals of a 
nondominant left shoulder injury, status post Mumford 
procedure.  The Court remanded the case to the Board for the 
assignment of a rating of not less than 20 percent and of an 
appropriate effective date for the award.  As such, the RO 
should effectuate the Court's assignment of a 20 percent 
disability evaluation for the veteran's left shoulder 
disability; assign an appropriate effective date for that 
award; and adjudicate the issue of entitlement to an 
evaluation in excess of 20 percent for the veteran's left 
shoulder disability.   

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that the veteran is 
provided appropriate notice of what 
information and evidence not previously 
provided will assist in substantiating or 
is necessary to substantiate an effective 
date for the disability issue, the RO 
should effectuate the Court's August 2005 
order by assigning a 20 percent 
disability evaluation for the veteran's 
service-connected residuals of a 
nondominant left shoulder injury, status 
post Mumford procedure; assign an 
appropriate effective date for that 
award; and adjudicate the issue of 
entitlement to an evaluation in excess of 
20 percent for service-connected 
residuals of a nondominant left shoulder 
injury, status post Mumford procedure.  

2.  If the benefit sought is not granted 
in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to comply with an order of the 
Court and to afford the veteran due process of law.  No 
action is required of the veteran until he is notified. The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






